_Case 1:20-cv-01072-TSE-IDD Document 21 Filed 07/21/21 Page 1 of 2 PagelD# 156

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

NEW MANAGEMENT SERVICES LLC, et af, )
Plain

v. Civil Action No. 1:20-ev-1072
NEWRNGTSERVICES.COM, et at,
Defendant.

ORDER

On March 10, 2021, United States Magistrate ivan D. Davis entered an Amended Report
and Recommendation (the “Amended Report”) in this case, recommending that default judgment
be entered in favor of Plaintiffs New management Services LLC and Online Data Exchange LLC
and against Defendants ncwmgtservices.com, newmegrtservices.com, eoscar.com, coscar.net, and
e-oscart.net (the “Defendant Domain Names”).

Upon consideration of the record and Judge Davis’s Amended Report, to which no
objections have been filed, and having found no clear ertor,'

The Court ADOPTS, as its own, the findings of fact and recommendations of the United
States Magistrate Judge, as set forth in the Amended Report (Dkt. 20). The Amended Report

renders the original report and recommendation (Dkt. 19) MOOT.

Accordingly,

 

' See Diamond v. Colonial Life & Ace. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (in the absence
ofany objections to a magistrate’s report, the court “need not conduct a de novo review, but instead
must ‘only satisfy itself that there is no clear crror on the face of the record in order to accept the
recommendation.*”).
~ Case 1:20-cv-01072-TSE-IDD Document 21 Filed 07/21/21 Page 2 of 2 PagelD# 157

It is hereby ORDERED that plaintiff's motion for default judgment (Dkt. 15) is
GRANTED and DEFAULT JUDGMENT is entered in favor of Plaintiffs and against the
Domain Name Defendants on Count One of the Complaint, Violations of the Federal Anti-
Cybersquatting Consumer Protection Act.

It is further ORDERED that Count Two of the Complaint, alleging in rem wademark
infringement, is DISMISSED WITHOUT PREJUDICE.

{ce is further ORDERED that VeriSign, Inc. SHALL change the registrar of record for the
Defendant Domain Names to Plaintiffs’ domain registrar of choice, GoDaddy.com LLC.

It is further ORDERED that GoDaddy.com LLC take all necessary steps to have Plaintiff
New Management Services, LLC listed as the registrant of the domain names newmetservices.com
and newmertservices.com.

It is further ORDERED that GoDaddy.com LLC take all necessary stcps to have Plaintiff
Online Data Exchange LLC listed as the registrant of the domain names eoscar.com, eoscar.net,

and ¢-oscar.net.

The Clerk of the Court is directed to enter Rule 58 judgment against the Defendant Domain
Names and in favor of Plaintiffs.
The Clerk is further directed to provide a copy of this Order to all counsel of record, to

Defendants’ Jast known addresses of record, and to place this matter among the ended causes.

Alexandria, Virginia
Jaly 21, 2021

   

T. S. Elis, IN
United States District Judge
